Case 1:20-cv-05770-JMF Document 76-2 Filed 08/07/20 Page 1 of 5




                     Exhibit 2
         Case 1:20-cv-05770-JMF Document 76-2 Filed 08/07/20 Page 2 of 5



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

 STATE OF NEW YORK,et al.,

                         Plaintiffs,

                 v.                                        20-CV-5770(JMF)

 TRUMP,et al.,

                        Defendants.

Pursuant to 28 U.S.C.§ 1746(2),I,Thomas Aragon,hereby declare as follows:


        1. I am over the age of eighteen and have personal knowledge of all the facts stated herein.


        2.    I am the Director of Planning and Zoning for Rio Arriba County,New Mexico. I
have been employed by Rio Arriba since 2016.As Director my job duties include: overseeing
county development and working with developers/engineers/surveyors, writing technical
planning reports, administering codes and ordinances,and undertaking field investigations. I also
initiate and develop Comprehensive Plans,Zoning Ordinances, Subdivision Regulations, Mobile
Home and RV Ordinances. Lastly,I provide technical guidance on county planning and
development policies,rules, regulations, and development related problems.


       The Planning and Zoning Department is responsible for overseeing the orderly and
appropriate development and use of land within the jurisdiction of Rio Arriba County, while
serving to protect the health, safety and economic wellbeing of the residents of the County. Our
department is charged with completing comprehensive planning,coordinating development,utility
authorizations, and special use permits for floodplains, solar panels, cellular towers, signs,
construction, and manufactured homes. We also are in charge of business licenses and public
hearings on land-use applications. Census data helps County planners like myself understand the
demographic, economic and social conditions in our county. Vital community services such as
police stations, fire stations, hospitals, schools, grocery stores, gas stations, restaurants and
recreational facilities and farming infrastructure are all driven by data provided by the census.


        The County and Planning & Zoning Department regularly uses census data to carry out a
variety of critical functions, tasks and decision-making. Primarily, these functions and decisions
center on infrastructure, public health, education, recreation, environmental protection and
        Case 1:20-cv-05770-JMF Document 76-2 Filed 08/07/20 Page 3 of 5



program planning. In the arena of education, census data helps our department along with other
local government representatives such as school boards and city planners determine the need for
new schools. Numerous other planning responsibilities rely on accurate census data, including
determining the need for highways,public transportation,hospitals,and police and fire protection.
We can identify needs for water purification, treatment, or sewage facilities thanks to water and
sewage disposal information. Farm data are used to allocate funds to cooperative extension
activities, agricultural experiment stations and other farm related support services as well as
infrastructure such as roads, broadband, power,housing, etc. In conjunction with environmental
agencies and other county departments, we use census data to analyze energy consumption,
identify conservation opportunities, and forecast energy needs. Accurate census information is
critical to effective disaster management.Here census data helps us to predict transportation needs
in disaster recovery and contingency planning.The data help us to assess and plan for needs arising
from natural disasters such as floods,drought, hail and wind storms. Lastly, the census provides
data that assists our department in conjunction with other county and local stakeholders to
determine public service needs for families, low-income populations, the elderly, the disabled,
veterans and business support needs for farmers,ranchers and entrepreneurs. Accurate census data
helps the planning department and community officials identify special program needs like meals-
on-wheels and telephone access for those with mobility issues.


       3. My department uses numerous types of census data in collaboration with other county
departments and stakeholders. This includes population size, age and sex,household profiles and
home type. Population size data helps us determine where populations are increasing or
decreasing. Age and sex data helps determine specific types of services that will be required
certain population groups — such as schools for children,nursing homes and senior services for the
elderly,etc. Census data also helps us determine the appropriate types of services and if and where
infrastructure like affordable and workforce housing are needed.The household profiles and home
types help us determine home ownership levels and related needs.We are also able to use this data
to project service needs and county staffing needs related to permit processing, site inspections,
etc.


       4. Census data is used as the gold standard and at times sole data source by Federal
Agencies in determining funding allocations and grant eligibility. Our department relies on
Community Development Block Grants (CDBG) from the Housing and Urban Development
Department(HUD) for planning and development funds, among funds from many other federal
agencies to provide essential services such as Co-operative Extension, highway planning and
construction, and water-waste water disposal systems for our rural communities. The decennial
          Case 1:20-cv-05770-JMF Document 76-2 Filed 08/07/20 Page 4 of 5



 census is the primary source of data on the nation's population and economy. Census data guides
 both public and private sector decision-making.It is the benchmark against which all other public
 and private surveys and database work are measured.


         5. Reduced response rates,which Rio Arriba has experienced in the previous 2010 census,
distort the data quality and applications commonly carried out using census data.The 2010 census
posited that our county population was decreasing in size and increasing wealth,whereas the stark
reality was the opposite — our county grew in size and decreased in wealth.This was confirmed in
the alarming rise in social service needs and the expansion of our public health crisis — hunger,
homelessness,substance abuse, overdoses,suicide rates, premature deaths, crime, et al. Lowered
response rates also distort our ability to plan and project growth and usage needs for both
infrastructure(roads,hospitals,schools,etc.) and services (co-operative extension,emergency and
fire, etc.).


        6. The 2010 undercount resulted in the loss of millions of dollars in federal funding and
contributed to the public health crisis and critical infrastructure gaps we continue to struggle with
today. This was a direct result of the incomplete count of our poorest and most isolated
residents. The census has traditionally struggled to count our hard-to-count and immigrant
communities which make up the vast majority of our population. Because our population was
calculated well below its actual number,we haven't received adequate funds for the infrastructure
and essential services our residents require. We have lost millions in program funding and receive
less than what is required to support our actual needs. Not getting the funds we are entitled to
sabotages our ability to serve the public and meet critical infrastructure and service demands
because it creates gaps in staffing and program capacity, financial ability and planning acumen.


        Rio Arriba County is a prime example of how critical an undercount is to our ability to
deliver the services and infrastructure required of our actual population.County Manager,Thomas
Campos,estimated a 2010 undercount of several thousand,based on low-income support services
such as: Supplemental Nutrition Assistance Program (SNAP), Women, Infants and Children
(WIC), Head Start, Medicare, senior meals and school meal programs, among many others.
Because of inaccurate census data, we lost out on millions in Federal funding to support much
needed infrastructure development and rehabilitation. Over the past decade this has included:
highway and safety corridor development,bridges, water diversion projects, flooding prevention
projects and much more.
        Case 1:20-cv-05770-JMF Document 76-2 Filed 08/07/20 Page 5 of 5



        The U.S.Census Bureau figures also were the basis to disqualify our county for a $500,000
federal CDBG grant that was based on income guidelines for an infrastructure proposal of an E911
facility. CDBG Block Grants are targeted to low- and moderate-income communities.Our county
is widely recognized as one of the poorest in New Mexico and is considered a "food desert" by the
USDA. We also are one of the nation's opioid epidemic hot spots with some of the highest
overdose rates and drug related criminal activity in the US.Nevertheless, according to erroneous
census data, we were determined to have insufficient low and moderate income to qualify for
Federal aid. Subsequently,the county lost both federal funding and also had to incur the expense
of hiring a contractor to complete a population survey. We were forced to undertake the
administratively burdensome and high labor costs of formally contesting inaccurate census figures.
Despite this effort, census data is considered the sine qua non of data sources. Consequently, no
other research carries the weight or the approbation of most funding entities at both the state and
federal level. Consequently, we lost millions of dollars in Federal and State funds for highways
and numerous other needed infrastructure and service projects. This was all due to the inaccurate
population numbers and insufficient documentation of our low- and moderate-income households
in the 2010 census data.

I declare under penalty of perjury that,to the best of my knowledge,the foregoing is true and
correct.


       Executed on this 3rd day of August,2020.
                                                     Thomas Aragon
                                                     Director,Planning & Zoning
                                                     Rio Arriba County,New Mexico
